Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on January 25, 2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-8 & 15-18 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (Pub. No.: KR 101515720 B1) in view of Miyagawa (Pub. No.: JP 2002/0154132 A).

Regarding Claim 1, Lee et al. discloses a resin molding apparatus including a release film feeder configured to feed a release film, the release film feeder comprising:										a feeding roller around which the release film is wound (Par. 0029; Fig. 1 – feeding roller comprising 110);											a gripper configured to grip an end portion of the release film fed from the feeding roller (Par. 0051-0052; Fig. 1 – gripper 170); and									a support table configured to support the release film fed by a horizontal movement of the gripper in an X direction, the support table configured to horizontally move in at least one of the X direction or in a Y direction perpendicular to the X direction, the X and Y directions defining a surface parallel to a surface of the support table (Par. 0055; Fig. 1 – support table 165); 		Lee et al. does not explicitly disclose a position detecting sensor on the support table and configured to detect position information of the release film.
Miyagawa at least implicitly teaches a position detecting sensor on the support table and configured to detect position information of the release film (abstract; Par. 0012-Figs. 1, 4(a), 4(b) – multiple position detecting sensors 9 shown; this prior art teaches that the sensors might be provided in the frame of a film position detection adjustment device, or they may be incorporated in a part of the mold).
Although primary reference Lee has not explicitly taught use of a position detecting sensor on the support table, the importance of its use can be easily understood. Without position detecting sensors, it would be difficult to place the release film precisely on the support table. A deviation in the placement of the release film might lead to mold sticking to places other than the release film. If no position detecting sensor is used, human involvement would be required to make sure that the release film is laid down precisely and that can slow down the entire process. It, of course would be much more efficient to have the sensors do the job of making sure the release films are accurately placed on the support table. The teachings of Miyagawa could be used to incorporate the sensors of Miyagawa on the support table of Lee et al. on which the release film is placed first in order to make sure that the placement of it is accurate. It is worth mentioning that Miyagawa teaches placing the release film directly on the lower and the upper mold whereas Lee teaches placing the release film first on a support table before it is being transported into the lower and upper mold through the use of a loader (Par. 0055; Fig. 3). So, it is the accurate placement of release film on the support table that is all important in the case of Lee whereas it has to be precisely placed directly in the mold in the invention of Miyagawa. So the position detecting sensors of Miyagawa has to be utilized in Lee to accurately place the release film on the support table.     											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Miyagawa to adapt a  resin molding apparatus including a release film feeder configured to feed a release film, the release film feeder comprising: a position detecting sensor on the support table of Lee and configured to detect position information of the release film in order to make sure that the placement of it is accurate on the table.
Regarding Claim 2, modified Lee et al., as applied to claim 1, does not explicitly disclose 	the resin molding apparatus, wherein the position detecting sensor comprises a first position detecting sensor configured to detect a position of the release film in the X direction.		However, Miyagawa, as mentioned above, places the release film directly on the upper mold and the lower mold and it employs sensors to make sure that the width direction position of the release film is accurately aligned to the mold. It does not explicitly talk about the alignment of the release film in the length direction as it is rather easy to do. Lee, on the other hand, teaches placing the release film first on a support table before it is being transported into the lower and upper mold through the use of a loader (Par. 0055; Fig. 3). The release film has to be placed accurately both length-wise and width-wise in relation to the support table. For example, if the length of the release film is too short or too long on the support table, it would not work in the desired way.  													So, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Miyagawa to adapt the resin molding apparatus, wherein the position detecting sensor comprises a first position detecting sensor configured to detect a position of the release film of Lee in the X direction in order to make sure that the placement of it is accurate on the table.   
Regarding Claim 3, modified Lee et al., as applied to claim 2, discloses the resin molding apparatus, the position detecting sensor comprises a second position detecting sensor configured to detect a position of the release film in the Y direction (Miyagawa - abstract; Par. 0012-Figs. 1, 4(a), 4(b)).
Regarding Claim 4, modified Lee et al., as applied to claim 3, discloses the resin molding apparatus, wherein the position detecting sensor comprises a third position detecting sensor configured to detect a position of the release film in a rotational direction from the X direction to the Y direction (Miyagawa - (abstract; Par. 0012-Figs. 1, 4(a), 4(b)) – at least four position detecting sensors are employed which allows for correcting any rotational misalignment).
Regarding Claim 5, modified Lee et al., as applied to claim 1, does not explicitly disclose 	the resin molding apparatus, wherein the release film feeder further comprises a reject mark detecting sensor configured to detect the reject mark on the release film, the reject mark detecting sensor being on the support table.							Although primary reference Lee does not explicitly recite the limitation of the instant claim, it teaches a resin molding apparatus that is strikingly similar to the resin molding apparatus disclosed by the current invention. For example, just like the instant application, the resin molding apparatus of the prior art of Lee teaches a feeding roller around which the release film is wound, a gripper configured to grip an end portion of the release film fed from the feeding roller, a support table configured to support the release layer, a resin material receiving frame to which the release film is transferred from the support table and is configured to receive a resin material, the resin material conveying mechanism configured to convey the resin material receiving frame having the release film attached thereto to a mold (Figs. 1-3). It is obvious that if the release film that is transferred to the resin material receiving frame is defective, the resin molding apparatus will not work in the desired way. Clearly, the defective part of the release film has to be discarded. The identification and discarding of the defective part of the release film can be done manually or done with employing sensors etc. The benefit of incorporating sensors configured to detect the reject mark on the release film, the reject mark detecting sensor being on the support table would be obvious to a person of ordinary skill in the art. It is worth pointing out that both the primary reference due to Lee and the secondary reference due to Miyagawa have employed sensors for other purposes and attest to the benefits of using sensors.											Modified Lee discloses the claimed invention except for the resin molding apparatus, wherein the release film feeder further comprises a reject mark detecting sensor configured to detect the reject mark on the release film, the reject mark detecting sensor being on the support table.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the resin molding apparatus, wherein the release film feeder further comprises a reject mark detecting sensor configured to detect the reject mark on the release film, the reject mark detecting sensor being on the support table, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958).
Regarding Claim 6, modified Lee et al., as applied to claim 1, discloses the resin molding apparatus, wherein the release film is configured as a single layer comprising a release function layer or as a multilayer structure comprising a stack of a release function layer and a plurality of auxiliary film layers spaced apart from each other at regular intervals on the release function layer (Miyagawa – Par. 0010-0011; Fig. 1 – release film F understood to be at least in one embodiment to be a single layer).
Regarding Claim 7, modified Lee et al., as applied to claim 1, discloses the resin molding apparatus, wherein the release film feeder further comprises a consumption amount measuring sensor, the consumption amount measuring sensor being adjacent to the feeding roller and configured to detect a consumption amount of the release film (Lee – Par. 0030 & 0047; Fig. 1 – sensors 130/132).
Regarding Claim 8, modified Lee et al., as applied to claim 1, does not explicitly disclose 	the resin molding apparatus, wherein the release film feeder further comprises a defect detecting sensor, the defect detecting sensor being between the feeding roller and the support table and configured to detect whether the release film is defective				Although primary reference Lee does not explicitly recite the limitation of the instant claim, it teaches a resin molding apparatus that is strikingly similar to the resin molding apparatus disclosed by the current invention. For example, just like the instant application, the resin molding apparatus of the prior art of Lee teaches a feeding roller around which the release film is wound, a gripper configured to grip an end portion of the release film fed from the feeding roller, a support table configured to support the release layer, a resin material receiving frame to which the release film is transferred from the support table and is configured to receive a resin material, the resin material conveying mechanism configured to convey the resin material receiving frame having the release film attached thereto to a mold (Figs. 1-3). It is obvious that if the release film that is transferred to the resin material receiving frame is defective, the resin molding apparatus will not work in the desired way. Clearly, the defective part of the release film has to be discarded. The identification and discarding of the defective part of the release film can be done manually or done with employing sensors etc. The benefit of incorporating a defect detecting sensor, the defect detecting sensor being between the feeding roller and the support table and configured to detect whether the release film is defective or not would be obvious to a person of ordinary skill in the art. It is worth pointing out that both the primary reference due to Lee and the secondary reference due to Miyagawa have employed sensors for other purposes and attest to the benefits of using sensors.					Modified Lee discloses the claimed invention except for the resin molding apparatus, wherein the release film feeder further comprises a defect detecting sensor, the defect detecting sensor being between the feeding roller and the support table and configured to detect whether the release film is defective. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the resin molding apparatus, wherein the release film feeder further comprises a defect detecting sensor, the defect detecting sensor being between the feeding roller and the support table and configured to detect whether the release film is defective, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958).
    Regarding Claim 15, Lee et al. discloses a resin molding apparatus comprising: 								a resin material feeder configured to feed a resin to a chip type element on a substrate, the resin material feeder including a release film feeding mechanism including a support table and configured to feed a release film onto the support table, a resin material receiving frame, and a resin material conveying mechanism, the support table configured to horizontally move in X and Y directions that are parallel to a surface of the support table, the resin material receiving frame to which the release film is attached and configured to receive a resin material, the resin material conveying mechanism configured to convey the resin material receiving frame having the release film attached thereto to a mold (Figs. 1-3 substrate 10 (Par. 0027), chip 20 (Par. 0027), release film 112 (Par. 0029), support table 165 (Par. 0054), resin material receiving frame 160 (Par. 0029), resin material conveying mechanism 190 (Par. 0055), lower mold 30 (Par. 0028), upper mold (Par. 0028));											the mold including an upper mold part and a lower mold part, the mold configured to receive the resin between the upper mold part and the lower mold part and mold the chip type element on the substrate (Par. 0028; Figs. 1-3 – upper mold part 40; lower mold part 30); and													a controller configured to control the resin material feeder and the mold (Figs. 1-3 – not shown explicitly but its presence implied).
Lee et al. does not explicitly disclose a position detecting sensor configured to detect a position of the release film, the position detecting sensor on the support table.
Miyagawa at least implicitly teaches a position detecting sensor configured to detect a position of the release film, the position detecting sensor on the support table (abstract; Par. 0012-Figs. 1, 4(a), 4(b) – multiple position detecting sensors 9 shown; this prior art teaches that the sensors might be provided in the frame of a film position detection adjustment device, or they may be incorporated in a part of the mold).
Although primary reference Lee has not explicitly taught use of a position detecting sensor on the support table, the importance of its use can be easily understood. Without position detecting sensors, it would be difficult to place the release film precisely on the support table. A deviation in the placement of the release film might lead to mold sticking to places other than the release film. If no position detecting sensor is used, human involvement would be required to make sure that the release film is laid down precisely and that can slow down the entire process. It, of course would be much more efficient to have the sensors do the job of making sure the release films are accurately placed on the support table. The teachings of Miyagawa could be used to incorporate the sensors of Miyagawa on the support table of Lee et al. on which the release film is placed first in order to make sure that the placement of it is accurate. It is worth mentioning that Miyagawa teaches placing the release film directly on the lower and the upper mold whereas Lee teaches placing the release film first on a support table before it is being transported into the lower and upper mold through the use of a loader (Par. 0055; Fig. 3). So, it is the accurate placement of release film on the support table that is all important in the case of Lee whereas it has to be precisely placed directly in the mold in the invention of Miyagawa. So, the position detecting sensors of Miyagawa has to be utilized in Lee to accurately place the release film on the support table.     											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Miyagawa to adapt a  resin molding apparatus including a release film feeder configured to feed a release film, the release film feeder comprising: a position detecting sensor configured to detect a position of the release film of Lee, the position detecting sensor on the support table in order to make sure that the placement of it is accurate on the table.
Regarding Claim 16, modified Lee et al., as applied to claim 15, does not explicitly disclose 	the resin molding apparatus, wherein the position detecting sensor comprises a first position detecting sensor configured to detect a position of the release film in the X direction, and the controller is further configured to control a movement position of the release film in the X direction based on the position of the release film detected by the first position detecting sensor.												However, Miyagawa, as mentioned above, places the release film directly on the upper mold and the lower mold and it employs sensors to make sure that the width direction position of the release film is accurately aligned to the mold. It does not explicitly talk about the alignment of the release film in the length direction as it is rather easy to do. Lee, on the other hand, teaches placing the release film first on a support table before it is being transported into the lower and upper mold through the use of a loader (Par. 0055; Fig. 3). The release film has to be placed accurately both length-wise and width-wise in relation to the support table. For example, if the length of the release film is too short or too long on the support table, it would not work in the desired way.  													So, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Miyagawa to adapt the resin molding apparatus, wherein the position detecting sensor comprises a first position detecting sensor configured to detect a position of the release film of Lee in the X direction, and the controller is further configured to control a movement position of the release film in the X direction based on the position of the release film detected by the first position detecting sensor. in order to make sure that the placement of it is accurate on the table.   
Regarding Claim 17, modified Lee et al., as applied to claim 16, discloses the resin molding apparatus, wherein the position detecting sensor comprises a second position detecting sensor configured to detect a position of the release film in the Y direction (Miyagawa - abstract; Par. 0012-0021; Figs. 1, 4(a), 4(b)), and								wherein the controller is further configured to control a movement position of the release film in the X direction based on the position of the release film detected by the second position detecting sensor (Miyagawa - abstract; Par. 0012-0021, Figs. 1, 4(a), 4(b)).
Regarding Claim 18, modified Lee et al., as applied to claim 15, discloses the resin molding apparatus, wherein the release film is configured as a single layer including a release function layer (Miyagawa – Par. 0010-0011; Fig. 1 – release film F understood to be at least in one embodiment to be a single layer).

Allowable Subject Matter
Claims 9-14 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a resin molding apparatus comprising a release film feeder configured to feed a release film, the release film feeder comprising: a feeding roller around which the release film is wound, the release film having a multilayer structure including a stack of a release function layer and a plurality of auxiliary film layers spaced apart from each other at regular intervals on the release function layer; a gripper configured to grip an end portion of the release film fed from the feeding roller; a support table configured to support the release film fed by a horizontal movement of the gripper in an X direction, the support table configured to horizontally move in at least one of the X direction or in a Y direction perpendicular to the X direction, the X and Y directions defining a surface parallel to a surface of the support table; and	 a position detecting sensor on the support table, the position detecting sensor configured to detect positions of the plurality of auxiliary film layers.
The most relevant prior art reference due to Lee et al. (Patent No.: KR 101515720 B1) substantially discloses a resin molding apparatus comprising a release film feeder configured to feed a release film, the release film feeder comprising:							a feeding roller around which the release film is wound (Par. 0029; Fig. 1 – feeding roller comprising 110);												a gripper configured to grip an end portion of the release film fed from the feeding roller (Par. 0051-0052; Fig. 1 – gripper 170); and								a support table configured to support the release film fed by a horizontal movement of the gripper in an X direction, the support table configured to horizontally move in at least one of the X direction or in a Y direction perpendicular to the X direction, the X and Y directions defining a surface parallel to a surface of the support table (Par. 0055; Fig. 1 – support table 165).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 9 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 9 is deemed patentable over the prior arts.

Regarding Claims 10-14: these claims are allowed because of their dependency status from claim 9.

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/03/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812